SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14616 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: J & J Snack Foods Corp. 401(k) Profit Sharing Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: J & J Snack Foods Corp. 6000 Central Highway Pennsauken, NJ 08109 Financial Statements and Report of Independent Registered Public Accounting Firm J&J Snack Foods Corp. 401(k) Profit Sharing Plan December 31, 2014 and C O N T E N T S Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, 2 4 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2014 5 NOTES TO FINANCIAL STATEMENTS 6 SUPPLEMENTAL INFORMATION Schedule H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF DECEMBER 31, 2014 15 EXHIBIT INDEX 16 SIGNATURE 17 Report of Independent Registered Public Accounting Firm Trustees J & J Snack Foods Corp. 401(k) Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of the J & J Snack Foods Corp. 401(k) Profit Sharing Plan (the Plan) as of December 31, 2014 and 2013, and the related statement of changes in net assets available for benefits for the year ended December 31, 2014. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2014 and 2013, and the changes in net assets available for benefits for the year ended December 31, 2014 in conformity with accounting principles generally accepted in the United States of America. The supplemental information in the accompanying Schedule of Assets (Held at End of Year) as of December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental information is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but include supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental information reconciles to the basic financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information in the accompanying schedule, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information referred to above is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ Grant Thornton LLP Philadelphia, Pennsylvania June 29, 2015 3 J & J Snack Foods Corp. 401(k) Profit Sharing Plan STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS Investments at fair value $ $ Receivables Notes receivable from participants NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of these statements. 4 J & J Snack Foods Corp. 401(k) Profit Sharing Plan STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, 2014 Additions Additions/Decreases to net assets attributed to Investment income Net appreciation in fair value of investments $ Interest and dividend income Total investment income Interest income on notes receivable from participants Contributions Employer Participants Participant rollover Total contributions Total additions Deductions Deductions from net assets attributed to Benefits paid to participants ) Administrative expenses ) Total deductions ) NET INCREASE IN NET ASSETS AVAILABLE FOR BENEFITS Net assets available for benefits Beginning of year End of year $ The accompanying notes are an integral part of this statement. 5 J & J Snack Foods Corp. 401(k) Profit Sharing Plan NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE A - DESCRIPTION OF THE PLAN The following description of the J & J Snack Foods Corp. 401(k) Profit Sharing Plan (the Plan) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. 1. General The Plan is a defined contribution plan covering all employees of J & J Snack Foods Corp. (the Company) who have one year of service and are age 21 or older. It is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). MassMutual Financial Group purchased the Plan’s record-keeper on January 1, 2013 and the Plan adopted the Prototype Plan sponsored by MassMutual Financial Group on April 1, 2013 which had no significant differences from the prior record-keeper’s Prototype Plan adopted by the Plan. 2. Contributions Each year, participants may make a pretax contribution deferring no less than 2% or more than 25% of total compensation, as defined by the Plan, subject to Internal Revenue Code (“IRC”) limitation. For 2014, a participant’s tax-deferred contribution was limited to $17,500. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. Participants who have attained the age of 50 before the end of the Plan year were eligible to make an additional $5,500 catch-up contribution. Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan currently offers 15 investment options for participants, one of which is common stock of the Plan sponsor, J&J Snack Foods Corp. The Company may contribute: ● A discretionary matching contribution equal to a percentage of the amount of the salary reduction elected for deferral by each participant (in 2014, 60% of employee’s salary reduction up to 5% of salary). This percentage will be determined each year by the Company. ● On behalf of each non-highly compensated participant, a special discretionary contribution equal to a percentage of the participant’s compensation. This percentage will be determined each year by the Company. There was no such contribution in 2014. ● A discretionary amount in addition to the special contribution, which will be determined each year by the Company. There was no such contribution in 2014. 3. Participant Accounts Each participant’s account is credited with the participant’s contribution and allocation of (a) the Company’s contribution and, (b) Plan earnings net of expenses, and (c) forfeitures of terminated participants’ nonvested accounts, and (d) allocation of administrative expenses. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Participants have the ability to make daily transfers of all or a portion of employee and employer contributions to their account from one fund to another in multiples of 5% of the fund balance. 6 J & J Snack Foods Corp. 401(k) Profit Sharing Plan NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2014 and 2013 NOTE A - DESCRIPTION OF THE PLAN – Continued 4. Vesting Participants are 100% vested in their salary reduction contributions plus actual earnings thereon. Vesting in the Company’s matching contribution is based on years of service. Participants are vested at a rate of 20% for each year of service from years two to six (fully vested after six years). 5. Payment of Benefits Upon termination of service, retirement, death or disability, the vested portion of a participant’s account may be distributed to the participant or beneficiary by transfer to another qualified plan or through a lump sum distribution. In-service withdrawals of all or a portion of a participant’s vested account balance may be made by participants who have attained the age of 59 ½. As allowed under IRS rules, participants may withdraw funds from their vested accounts while employed to satisfy an immediate and heavy financial need, which is considered a hardship withdrawal. Any amount withdrawn will be subject to income taxes and may be subject to an additional tax due to early withdrawal. Participants may not contribute to the Plan for six months following a hardship withdrawal. 6. Notes Receivable from Participants The trustee may make loans from the Plan to participants in accordance with the Plan document. All loans bear interest rates that are commensurate with local prevailing rates at date of issuance as determined by the Plan administrator. The interest rates range from 4.25% to 9.50%. Participants may request loans for a minimum of $1,000 up to 50% of their vested balance with a maximum to $50,000. All loans are to be repaid within five years unless the loan is used to acquire a principal residence, in which case the term may be longer. Loans are secured by the portion of the vested balance in the participant’s account that is equal to the amount that is loaned to the participant. Principal and interest is paid ratably through monthly payroll deductions. Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent notes receivable from participants are recorded as a distribution based upon the terms of the plan document. 7. Forfeited Accounts Forfeitures are allocated to participants' accounts in proportion to each participant's percentage of the total discretionary matching contribution for the year. Unallocated forfeitures as of December 31, 2014 and 2013 were $163,177 and $80,757, respectively. 7 J & J Snack Foods Corp. 401(k) Profit Sharing Plan NOTES TO FINANCIAL STATEMENTS - CONTINUED December 31, 2014 and 2013 NOTE A - DESCRIPTION OF THE PLAN – Continued 8.
